PER CURIAM.
This cause is before us on petition for writ of habeas corpus seeking the release of Petitioner, who is presently serving a life sentence for murder in the first degree imposed April 17, 1959, in the Circuit Court of the Fifteenth Judicial Circuit of Florida for Palm Beach County. We issued the writ and have considered the return of the Attorney General for the State. The State’s response to the Order to Show Cause indicates that Petitioner’s attorney was given timely notice of the order denying Petitioner’s motion to vacate sentence in Criminal Procedure Rule No. 1, F.S.A. ch. 924 Appendix proceedings. It also appears that Petitioner and his mother were aware that the time for appeal by Petitioner of the order denying Petitioner’s motion to vacate sentence was running but no appeal was filed by Petitioner during the time allowed for appeal either directly or through counsel.
Accordingly, the writ of habeas corpus is discharged.
THOMAS, Acting C. J., and ROBERTS, DREW, THORNAL and ERVIN, JJ., concur.